Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 7-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a process and an apparatus for co-conversion of waste plastic material along with hydrocarbons into lighter distillate products as recited in claim 1 and 10. The closest art of record – Yan (4,118,281) – discloses a process and an apparatus as discussed in the previous office action. However, Yan does not disclose the waste plastics material is aluminum or calcium additized multilayer plastic. This plastic material is fed directly to the delayed coker drum from a waste plastic supply vessel which is located at a higher elevation than the delayed coker drum to enable smooth flow of waste plastics to the delayed coker drum, and wherein the waste plastic material in granule, powder or crushed chunks form. The waste plastic material in mixture with hot hydrocarbon feed is thermally cracked to obtain combined product vapor and solid petroleum coke in the delayed coker drum, wherein the aluminum or the calcium of the waste plastic material is deposited in the solid petroleum coke. Yan discloses that inorganics/insolubles must be removed from the waste before the waste is fed to the coker. If so, Yan teaches away using aluminum or calcium additized multilayer plastic. As a result, these inorganics/insolubles aluminum/calcium cannot be deposited in the solid coke in the Yan process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772